Ekdicott, J.
The articles in a warrant for a town meeting are generally inartificially drawn, and are not to be subject to a rigid construction. It is sufficient if they indicate with substantial certainty the nature of the business to be acted on by the town.
In this case, the warrant for the annual meeting of the town of Hudson contained the usual article, that all necessary town officers for the year ensuing would be chosen. It also contained an article in regard to the acceptance of the St. of 1871, c. 158, as amended by the St. of 1873, c. 51, in regard to the election of road commissioners, closing with these words, “ or do or act anything thereon.” We are of opinion that, under these articles, the town could proceed to elect the commissioners, after having accepted the provisions of the act.
In Walker v. West Boylston, 128 Mass. 550, it was held that the commissioners could be elected at the meeting when the act was accepted, if the warrant contained a sufficient article under which an election could be had. Upon the acceptance of the act, the commissioners to be chosen in accordance with its provisions were necessary town officers for the ensuing year. - The order in which the articles were placed on the warrant, or were acted upon by the town, is immaterial. The general article in relation to the election of officers would seem to be sufficient to warrant the election of the road commissioners, after the town had adopted the act. But the matter is put beyond question by the closing words of the other article, “or do or act anything thereon.” This is in substance to do anything in relation to the act, so far as the same can be acted on in town meeting, in order to render its acceptance effectual, and the words evidently refei *272to and include the election of commissioners, which is the first step in that direction.
The election of commissioners was therefore proper; and they committed no trespass by entering on the plaintiffs’ close in the performance of their duties.

Judgment on the verdict.